COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Cause No.:         01-12-00608-CV; In re Golding Barge Line Inc., Relator

                   Original Proceeding on Petition for Writ of Mandamus from David S. Heep v.
                   Golding Barge Line, Inc., Cause No. 2011-09342, in the 113th District Court
                   of Harris County, Texas, the Honorable John Donovan, presiding.

       On July 5, 2012, relator Golding Barge Line Inc. filed a petition for writ of mandamus
challenging the trial court’s June 29, 2012 oral ruling by which the court withdrew its June 8,
2012 written order requiring real party in interest David S. Heep to submit to a medical
examination.

        The court requests a response. It is ordered that the response of the real party in interest
is due by Wednesday, July 11, 2012.

       It is so ORDERED.

Judge’s signature: /s/ Justice Massengale
                   Justice Michael Massengale, acting individually


Date: July 5, 2012